138 S.E.2d 234 (1964)
262 N.C. 607
STATE
v.
Sylvester DAWSON.
No. 220.
Supreme Court of North Carolina.
October 14, 1964.
*235 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard, for the State.
Vernon F. Daughtridge and J. Russell Kirby, Wilson, for defendant appellant.
PER CURIAM.
Defendant moved to suppress the testimony of Best and of Stutts as to the contents of the trunk of the Best car on the ground that Stutts had no search warrant and therefore his search of the trunk of the car and his seizure of the twelve gallons of nontaxpaid whiskey were in violation of defendant's constitutional rights. Defendant stresses his assignment of error based on his exceptions to the denial of said motion and to the admission of said testimony.
While the evidence shows the twelve gallons of nontaxpaid whiskey belonged to defendant, the evidence also shows the car was driven by and in the possession and under the control of Best. There was ample evidence that Best voluntarily gave Stutts the key to the trunk. Moreover, there was no search of defendant's person and the car was not in defendant's possession or under his control. The evidence does not support defendant's contention that he was a lessee of the Best car. It shows simply that defendant paid Best $5.00 to use his mother's car in performing an errand for defendant. The applicable legal principles relating to search and seizure are stated in State v. McPeak, 243 N. C. 243, 90 S.E.2d 501.
While defendant's other assignments have been considered, the alleged errors are not deemed of such prejudicial nature as to justify the award of a new trial.
No error.